Title: From Thomas Jefferson to Albert Gallatin, 23 June 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            June 23. 1802.
            Mr Gallatin will be pleased to have this Maryland business finished in any form he pleases. I will desire mr Monroe to attend him for that purpose. it should be done without delay, as the Governor’s letter has already been long unanswered. if an account is to be called for from Annapolis, it will have the appearance of an affected delay: for the guarantee having been a simple transaction appearing in the laws of Congress we can want no further evidence. if any alteration in my letter should be wanting in consequence of any change in form be so good as to sketch it on the face of the letter.
            TH:J.
          